Citation Nr: 1209582	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-49 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Although the Veteran had requested a hearing, he contacted VA in February 2012 to cancel his request. The Board finds that the hearing request has been withdrawn. 38 C.F.R. § 20.704 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that some evidence remains outstanding and that VA examinations are warranted. The claims must be remanded for additional development in compliance with the duty to assist.

In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2) , VA must ensure that all available records are associated with the record. The claims file reflects that the Veteran served on active duty for approximately 20 years, but contains few in-service examination reports and treatment notes. A July 1975 rating decision states that "military medical records are not complete in this case." However, the claims file does not reflect that the RO submitted inquiries to the appropriate record repositories in an attempt to locate the Veteran's complete service treatment records. The RO/AMC must determine whether or not the Veteran's entire, available service treatment record has been associated with the claims file. If no additional records are available, the Veteran must be advised and informed that alternative forms of evidence can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The claims file contains some private treatment records, but indicates that the Veteran was receiving ongoing medical treatment. While this case is in remand status, the RO/AMC must inquire if he has received any dermatological care since August 2009 and provide him with authorization forms to allow for the release of any such records and any records from Coastal Carolina Health Care generated after October 2008. 

The private treatment notes within the claims file reflect that the Veteran informed his private physicians that he had received VA health care services, but no VA treatment notes appear in the record. A 1975 document states that the Veteran was receiving care at Cherry Point and 1996 and 1999 private treatment notes observe that he received medical care "on base." As those notations indicate that VA and military medical records may remain oustanding, the RO/AMC must take appropriate steps to obtain any additional treatment notes while this case is in remand status.

VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Private treatment notes reflect diagnoses of hearing loss and tinnitus as well as numerous skin disorders. He contends that he was exposed to loud noises, sun, and chemicals during his service. As the record reflects that he served in Vietnam, he is presumed to have been exposed to herbicides. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  Further, exposure to sun and loud noises is not inconsistent with such service. 

Although his diagnosed skin disorders do not appear in the regulations allowing for presumptive service connection (38 C.F.R. § 3.309(e)), he is not precluded from establishing service connection with proof of direct causation and he has submitted supportive private medical evidence. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). Examinations are warranted.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any pertinent VA medical treatment and associate any outstanding records with the claims file.

2. Determine whether or not he has received any post-service TRICARE or other treatment at the Marine Corps Base at Cherry Point, North Carolina and take appropriate steps to obtain such records and associate them with the claims file. 

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file - to include, but not limited to, records generated after October 2008 from Coastal Carolina Health Care and any records of dermatologic treatment received after August 2009. Obtain these private records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4. Attempt to locate complete service personnel and treatment records for the Veteran's terms of active duty service in accordance with the following:

Pursuant to Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2): submit inquiry to the National Personnel Records Center; 

Search for an obtain any PERIODIC PHYSICAL EXAMINATIONS, to include MEDICAL HISTORY QUESTIONNAIRES AND REPORTS OF CLINICAL EVALUATIONS;

If no additional records are available, issue a formal finding and advise the Veteran that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon v. Derwinski, 3 Vet. App. 261, 263-264   (1992); see Washington v. Nicholson, 19 Vet. App. 362 (2005) (remanding claim to the Board to address VA's duty to "exercise greater diligence in assisting the appellant with the development of evidence in support of his claim where medical records were lost while in VA custody.").

5. After completing the above-directed development, review the claims file. Take any additional developmental actions necessary based on new evidence added to the claims file. 

6. Schedule the Veteran for VA skin and auditory examinations at an appropriate location to obtain medical opinions as to whether any currently claimed auditory or skin disability is likely related to his service. The following considerations will govern the examinations:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. 

b. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. 

c. If either examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

d. All necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

e. The examination reports must reflect review of pertinent material in the claims folder and address the Veteran's contentions. The examiners must independently review the record for pertinent evidence, but their attentions are called to the service treatment records and post-service private diagnoses. 

f. The skin examiner's attention specifically is called to the October and November 2009 and November 2010 private medical opinions. The examiner must address the contentions that the Veteran's skin diagnoses are the result of in-service exposure to sun and/or herbicides.

7. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



